Citation Nr: 1544989	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  09-04 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to an initial compensable disability rating for residuals of a traumatic brain injury (TBI).

3.  Entitlement to special monthly pension (SMP) benefits.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from January 1975 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2006, January 2008, and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Washington, D.C., St. Petersburg, Florida, and Columbia, South Carolina, respectively.  The Columbia RO has current jurisdiction.

In December 2010, the Board remanded the claims for a psychiatric disability and SMP for further development.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future review of this case must consider these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As for the claim for a psychiatric disability, remand is necessary in order to afford the Veteran an adequate VA medical examination.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, a June 2011 VA examiner offered a negative nexus opinion without any rationale.  In a separate June 2011 examination with a July 2011 addendum, another examiner offered a negative nexus opinion, relying on the absence of pertinent documentation in the service treatment records, despite the Board's directive to address a service record indicating that the Veteran was honorably discharged due to unsuitability, based on apathy, a defective attitude, and an inability to expend effort constructively.  Additionally, since those examination reports, the Veteran's entire personnel file was obtained, which documents behavioral and disciplinary problems throughout service.  The examiners also did not adequately address why the Veteran's delayed onset of schizophrenia following the TBI is unrelated to the head injury, despite medical literature supporting such a delayed onset, as noted by the Board in the remand.

As for the claim for a TBI, the last VA examination was conducted in August 2011 in connection with the underlying claim for service connection, with addendum opinions rendered in July 2012, August 2012, and January 2013 by the same examiner.  The August 2011 and August 2012 reports are inconsistent as to the severity of the Veteran's symptoms, with the latter report yielding findings of compensable impairment.  However, in the January 2013 addendum opinion based on the record, the examiner recanted his earlier findings, and attributed all symptoms to alcohol abuse, polysubstance abuse, syphilis by history, HIV by history, and "general medical condition," without explanation.  The reports also fail to provide sufficient findings of the severity of the Veteran's headaches, which may be separately rated as provided by 38 C.F.R. § 4.124a, Diagnostic Code 8045.  See April 2013 Notice of Disagreement (VBMS Entry April 5, 2013).  Further, the matter of whether the Veteran has emotional/behavioral dysfunction attributable to the TBI must be clarified. 

The Veteran's claim for SMP benefits is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116   (1994); Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that any Board action on the SMP claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Afford the Veteran a VA examination to determine the etiology of his acquired psychiatric disorder, including schizophrenia.  The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

All examination findings, along with a complete explanation for all opinions expressed, should be set forth in the examination report.

(A.)  The examiner is requested to first clearly identify all current psychiatric disabilities.  

(B.)  For each disorder other than PTSD, the examiner must provide an opinion as to whether the disorder began during active service or is related to any incident of service, and whether the disorder was caused or aggravated (chronically worsened) by the service-connected TBI.  

The examiner must address the medical literature submitted by the Veteran's representative in July 2010, indicating that patients with schizophrenia have a high incidence of past brain damage, that traumatic brain injury is associated with a greater risk of schizophrenia, and that it takes an average of four to five years after a traumatic brain injury for a psychosis such as schizophrenia to manifest. 

(C.)  With respect to PTSD, the RO/AMC should provide the examiner with a summary of any verified in-service stressors.  The examiner must be instructed that only these events, and any stressors related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner must then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

(D.)  The examiner must also provide an opinion as to whether a psychosis manifested within one year of separation from service.

The examiner's attention is drawn to the following:

* September 1975 Monterey Hospital emergency room treatment records of a concussion and traumatic head injury experienced in an in-service automobile accident, resulting in a period of unconsciousness of greater than 15 minutes (he was unconscious and unresponsive for 15 minutes after he arrived at the emergency room by ambulance). The emergency room diagnosis was head trauma with concussion. 

* July 1996 response to a request for information from the service department, indicating that the Veteran was discharged under honorable conditions (UHC) due to unsuitability - Apathy Defective Attitude and Inability to Expend Effort Constructively. 

* Service personnel records showing behavioral problems throughout service, including that the Veteran was counseled in August 1975 on attitude and appearance, in September 1975 on duties and a lack of responsibility, in September 1975 on negative attitude and deterioration of duties, and in October 1975 on neglect of duties and lack of maturity.

* June 2011 VA examination report documenting diagnoses of depressive disorder not otherwise specified, polysubstance dependence, and possible malingering of psychotic symptoms.  The examiner found that the Veteran's disorders were unrelated to service, without rationale.  The examiner also found that a psychiatric disorder did not manifest within one year of discharge.

* June 2011 VA examination report with July 2012 addendum opinion documenting diagnoses of alcohol abuse, cocaine abuse, marijuana abuse, mood disorder secondary to drug abuse, temporary hallucinations secondary to alcohol use, mood disorder secondary to crack cocaine, and possible schizophrenia.  The examiner provided negative nexus opinion, relying on the absence of a psychiatric diagnosis in the service treatment records, without addressing the Veteran's personnel records.

* August 2012 VA examiner's notation that the Veteran has PTSD.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Provide the Veteran a VA examination to address the severity and complications of his service-connected
traumatic brain injury.

In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.
 
The examiner must comment on the degree to which the service-connected residuals of a head injury are manifested by facets of cognitive impairment, including memory; attention; concentration; executive functions; judgment; social interaction; orientation; motor activity; visual spatial orientation; subjective symptoms; neurobehavioral effects; communication; and, consciousness.  In so doing, the examiner must specify which symptoms are attributable to the Veteran's TBI, and which symptoms are associated with another disability, and assign severity levels accordingly. Where it is not possible to distinguish which symptoms are attributable to the Veteran's TBI and which are attributable to nonservice-connected disabilities, the examiner must assume, for purposes of the examination, that any such symptom is related to the Veteran's service-connected TBI.

The examiner must then provide diagnoses of any other disability related to the TBI (e.g., migraine headaches, neurological disorder, etc.).  If headaches are related to the TBI, the examiner must the examiner must indicate the frequency of characteristic prostrating attacks, and indicate whether the attacks are productive of severe economic inadaptability.  For any diagnosed mental disorder related to the TBI, the examiner must provide findings in accordance with the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130.

The examiner's attention is drawn to the following:

* Medical literature submitted by the Veteran's representative in July 2010, indicating that patients with schizophrenia have a high incidence of past brain damage, that traumatic brain injury is associated with a greater risk of schizophrenia, and that it takes an average of four to five years after a traumatic brain injury for a psychosis such as schizophrenia to manifest. 

* June 2011 VA psychiatric examination reports finding that the Veteran did not have a psychiatric disorder related to his TBI due to the fact that a psychiatric disability was not noted in service treatment records or within 1 year of discharge.

* August 2011 VA examination report documenting the Veteran's complaints of headaches causing pain, neurovisual disturbance, nausea, vomiting, and light sensitivity.  He reported having to lie down during headaches, and that the headaches occurred 4-5 times per month lasting 15 minutes.  He reported balance problems, back and leg pains, erectile dysfunction, psychiatric problems, numbness in the feet, hands, and back, visual disturbances, and decreased senses of smell and taste.
A physical examination revealed abnormal deep tendon reflexes, and "questionable" 11th and 12th cranial nerves, with a lack of tongue protrusion.  The examination further revealed mild complaints of memory impairment, with good attention, concentration, and executive functions; moderate impairment of judgment; inappropriate social interaction; constant orientation to person, time, place, and situation; normal motor activity; normal visual spatial orientation; interference with activities of daily living and relationships by subjective symptomatology and neurobehavioral effects; impaired social interaction; an ability to communicate by spoken and written language; and normal consciousness. 

* July 2012 addendum opinion stating that the Veteran had already been examined.  The Veteran was excused and an examination was not conducted.

* August 2012 addendum opinion documenting mild memory loss; moderately impaired judgment; frequently inappropriate social interaction; disorientation often in 2 or more aspects of orientation; normal motor activity; moderately severe impairment in visual spatial orientation; 3 or more subjective symptoms that mildly interfered with work; 1 or more neurobehavioral effects that frequently interfered with workplace interaction, social interaction, or both but did not preclude them; an ability to communicate by spoken and written language and to comprehend such language; and normal consciousness.  

The examiner found there were no subjective symptoms, or any mental, physical, or neurological conditions or residuals attributable to the TBI.  The examiner stated the Veteran also has PTSD, alcohol abuse, HIV, and diabetes.  Neuropsychological testing was not performed.  The Veteran's ability to work was highly impaired, but this was not due to the TBI.  

* January 2013 addendum opinion stating that the Veteran's symptoms involving memory, attention, concentration, and executive functioning are consistent with his history of alcohol abuse, polysubstance abuse, syphilis by history, HIV by history, and are not due to the TBI.  The examiner stated that the Veteran's impairments in judgment, social interactions, orientation, and visual spatial orientation, in addition to his subjective symptomatology and neurobehavioral effects, were all due to a "general medical condition," and not the TBI.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  After the above development has been conducted, consider affording  the Veteran VA examination to determine his eligibility for special monthly pension benefits.  

Also after the above development has been conducted, determine if a claim for a total disability rating based on individual unemployability has raised in connection with the pending claim for a higher rating for the TBI pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009). At present, it the Veteran has not contended he is unemployable due to the TBI.  The only medical evidence on the matter is the June 2011 VA examiner's finding that the Veteran "does not have a physical medical problem which would prevent him from working," and the August 2012 VA examiner's finding that the Veteran's ability to work is highly impaired, but not due to the TBI.  

IF a claim for a TDIU is raised, conduct any development needed to adjudicate the claim.  This development may include: (i.) asking the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history; (ii) affording a VA examination to determine whether the Veteran's service-connected disabilities, either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience, and (iii)  adjudicating the claim for a TDIU.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




